 


110 HR 778 IH: To amend the Internal Revenue Code of 1986 to make permanent the residential energy efficient property credit.
U.S. House of Representatives
2007-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 778 
IN THE HOUSE OF REPRESENTATIVES 
 
January 31, 2007 
Mr. Weller of Illinois introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to make permanent the residential energy efficient property credit. 
 
 
1.Residential energy efficient property credit made permanentSection 25D of the Internal Revenue Code of 1986 (relating to residential energy efficient property) is amended by striking subsection (g).  
 
